department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-134225-18 date date internal_revenue_service number release date index number -------------------------- ------------------------------ ----------------------------------------- ty ------- legend taxpayer -------------------------- tin ------------------ country a ------------- country b ----------------- year ------- year ------- year ------- dear -------------- this is in response to a letter received in this office on date in which a ruling was requested to permit taxpayer to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was employed in a job based in country a beginning in year and elected to exclude his foreign_earned_income and housing_cost_amount under sec_911 beginning in year in year taxpayer chose to revoke these exclusions in year taxpayer accepted a position with a new employer located in country b as a result of this change in employer taxpayer requests permission to reelect the foreign_earned_income and housing_cost_amount exclusions pursuant to sec_911 for year and subsequent taxable years plr-134225-18 sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income and housing_cost_amount exclusions before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer revoked the foreign_earned_income and housing_cost_amount exclusions for year taxpayer desires to reelect the exclusions for year which is within five years of year therefore taxpayer is requesting permission to reelect the foreign_earned_income and housing_cost_amount exclusions taxpayer has represented that he experienced a change_of employer in year also he has represented that his tax_rate will differ as a result of this change in employment accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion and for year and subsequent taxable years except as otherwise provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134225-18 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
